Citation Nr: 0006247	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-19 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	To be clarified



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION


The veteran served on active duty from November 1944 to July 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appeal was docketed at the Board in 1998.  


REMAND

The official death certificate reflects that arteriosclerotic 
vascular disease was a factor in the veteran's death, at age 
68, in May 1995.  The appellant avers that disablement 
attributable to "shrapnel wounds in" the chest sustained by 
the veteran in service played a role in the heart disease 
implicated in his death.  In this regard, evidence of non-VA 
origin dated in apparently 1988 reflects that the veteran had 
retained steel, "WW II" incurred, in his chest.  In a 
February 1998 statement, Dr. Charles F. McGinty, Sr., who 
stated that he knew the veteran "when he was alive" but did 
not treat him during the course of his terminal illness, 
indicated that such World War II chest injury "could 
have...complicated" the heart disease implicated in his death.  

The death certificate reflects that the veteran died while 
hospitalized at St. Francis Medical Center in Cape Girardeau, 
Missouri.  The February 1998 statement from Dr. McGinty 
reflects that the veteran was in the St. Francis facility 
from May 21 to May 28, 1995, and that such physician had 
reviewed the clinical records "covering" such period.  
However, such records, which presumably include the terminal 
hospitalization summary, have not yet been procured by the 
RO.  Inasmuch as the appellant is contending that service-
incurred disablement played a role in the veteran's death, 
the Board, in accordance with the pertinent analysis advanced 
by the United States Court of Appeals for Veterans Claims in 
Costantino v. West, 12 Vet. App. 517 (1999), is of the 
opinion that 'the clinical documentation pertaining to the 
veteran's final [terminal period of] hospitalization', id. at 
520, should be obtained by the RO before further appellate 
action ensues.  Further development to facilitate the 
accomplishment of the foregoing is, therefore, specified 
below.

The Board's perusal of the file also reveals the submission 
to the RO of an August 1997 item from Francis J. Siebert, a 
private attorney, wherein such individual indicates that he 
was "representing" the appellant in her claim.  It is also 
noted that, in the "Signature of Appointed Representative" 
space on the appellant's Form 9, which was received in 
December 1998, such attorney (i.e., Mr. Siebert) signed his 
name in such space.  However, the file does not appear to 
reflect the appendage of a power of attorney executed in 
favor of Mr. Siebert and it is unclear whether he is in fact 
representing the appellant in her above-captioned claim.  
Further development to clarify the foregoing is, 
consequently, specified below.  

1.  The RO should contact the appellant 
relative to the following matters:

(a.)  To request that she provide the 
street address of St. Francis Medical 
Center, Cape Girardeau, Missouri, as well 
as any dates in which the veteran was 
hospitalized at such facility, in 
addition to May 21-28, 1995, during the 
year preceding his death.  Then, in light 
of the response (if any) received and 
after obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies of 
all pertinent clinical records from the 
St. Francis facility, to specifically 
include all reports prepared in 
conjunction with the veteran's terminal 
period of hospitalization at such 
facility from May 21-28, 1995. 

(b.)  To inquire of the appellant whether 
she desires to be represented in her 
appeal by attorney Francis J. Siebert; if 
the appellant responds in the 
affirmative, then the RO should, in such 
event, provide her with the pertinent 
power of attorney documentation by which 
she may appoint Mr. Siebert (or any other 
representative or service organization 
she may elect) as her personal 
representative. 

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal. 

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, both she and any 
representative which she may appoint 
pursuant to the development set forth in 
the first numerical directive 
hereinabove, should be provided a 
Supplemental Statement of the Case.  The 
appellant should be provided appropriate 
notice of the requirement to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




